EXHIBIT 10.59


CONSULTING AGREEMENT





            This Consulting Agreement (the “Agreement”) is made effective this
19th day of March, 2004, (the “Effective Date”) by and between HOST AMERICA
CORPORATION, a Colorado corporation, with an address of Two Broadway, Hamden,
Connecticut 06518-2697 (the “Buyer”), and ALLAN E. SCHRUM (the “Consultant”).



RECITALS



            The Consultant is the Vice President of ADVANCED REFRIGERATION
CONTROLS, INC., a California corporation (“ARC”), with an address of 9309 Narnia
Drive, Riverside, California, 92503-5609; and



            The Buyer has acquired certain Assets of ARC, pursuant to that Asset
Purchase Agreement (the “Asset Purchase Agreement”) dated March 19th, 2004, by
and between the Buyer and ARC; and



            It is the desire of the Buyer to engage the Consultant to perform
for the Buyer consulting services, regarding general functions (the “Consulting
Services”) for the business of maximizing the Assets sold to Buyer under the
Asset Purchase Agreement (the “Business”), and to ensure that the Consultant
does not engage in business activities that would place it in direct competition
with the Business of the Buyer; and



            It is the desire of the Consultant to perform the Consulting
Services for the Buyer as to customer relations, administration and other
matters that require information about the Business, and to refrain from
competing with Buyer as provided herein; and



            In consideration of the mutual promises contained in this Agreement,
the parties agree as follows:



AGREEMENT



            1.         Term.   The respective consulting duties and obligations
of the parties to this Agreement shall be for a period of two (2) years,
commencing on the Effective Date hereof.  The respective non-competition duties
and obligations of the parties to this Agreement shall be for a period of five
(5) years, commencing on the Effective Date hereof.



            2.         Consultations.  The Consultant shall make himself
available to consult with the directors, officers, or representatives of the
Buyer, at reasonable times, concerning customer relations, technical
requirements and methods, and matters pertaining to historical information about
the Business, the relationship of the Business with its customers, and, in
general, concerning any problems of importance concerning the technical affairs
of the Business; however, nothing in this agreement shall be construed to
obligate the Consultant to undertake any new design work unrelated to the
Business on Buyer’s behalf.

-1-

--------------------------------------------------------------------------------



            3.         Status of Consultant.  Nothing contained in this
Agreement will be construed to create a joint venture or partnership between
Buyer and Consultant.  Neither party is by virtue of this Agreement authorized
as an agent, employee, or legal representative of the other.  Except as
specifically set forth herein, neither party shall have power to control the
activities and operations of the other and their status is, and at all times
will continue to be, that of independent contractors. Neither party shall have
any power or authority to bind or commit the other. Consultant will not be
considered an employee of Buyer for any purpose.  Consultant is not entitled to
unemployment insurance benefits, insurance compensation benefits, or worker’s
compensation benefits unless coverage is provided by Consultant or some entity
other than Buyer.  Consultant is obligated to pay federal and state income tax
and self-employment tax on any monies paid pursuant to this Agreement.  

            4.         Limited Liability.  The Buyer shall hold the Consultant
free and harmless from any obligations, costs, claims, judgments, attorney’s
fees, or attachments arising from or growing out of the Business.



            5.         Amount of Service.  Subject to the restrictions set forth
in Section 7 below, the Consultant, his agents and employees, may represent,
perform services for, and be employed by such additional employers, persons, or
companies as the Consultant, in his sole discretion, sees fit.



            6.         Compensation.  Consultant will be paid a consulting fee
on terms to be negotiated and mutually agreed upon prior to the commencement of
each separate consulting project.  This compensation also constitutes
consideration for the Asset Purchase Agreement.



            7.         Restriction on Competition. 



           

     (a)     For a period of five (5) years from the effective date of this
Agreement, the Consultant shall not be engaged, employed, or invested in,
directly or indirectly, or enter into or carry on as an owner, employee,
officer, director, member, agent, partner, or investor, in any business
enterprise that is of a type or character substantially similar to the Business
of the Buyer, utilizes the Assets sold to Buyer, or which directly competes with
the Buyer.  For the purposes of this agreement, the type and character of the
Buyer’s Business shall include providing (i) consulting, (ii) marketing, or
(iii) management services, to or for the benefit of individuals or organizations
(each a “Person”) in connection with the Assets sold to Buyer; or (2) providing
support or services to or for Persons in connection with the Assets sold to
Buyer.  This Section 7.a. shall not be construed to unreasonably limit
Consultant’s ongoing activities as Vice President of ARC.

      

     


-2-

--------------------------------------------------------------------------------



           

     (b)      For a period of five (5) years from the effective date of this
Agreement, the Consultant agrees that he shall not solicit or offer employment
to any: (i) member of the Buyer who is bound by an agreement of non-competition
with the Buyer; (ii) director; (iii) officer; (iv) employee; (v) agent; or (vi)
representative of the Buyer on behalf of any business enterprise of a character
similar to the Business of the Buyer or which directly competes with the
Business of the Buyer.

           

     

           

     (c)     The Consultant shall not at any time, directly or indirectly, urge
any customer or potential customer of the Buyer to discontinue, in whole or in
part, business, or not to engage in business, with the Buyer.

           

     

           

     (d)     The terms of this Section 7 shall survive the termination of this
Agreement if this Agreement terminates within one (1) year of its effective
date.

           

     

           

     (e)     The provisions of this Section 7 notwithstanding, in the event that
the Consultant (or a business affiliated with the Consultant) inadvertently
performs services for the Buyer’s customers without intent to violate the terms
and conditions hereof and the Consultant upon demand by the Buyer promptly
discontinues performing services for customer(s), the Consultant shall not be
deemed to be in violation of this Section 7.

           

     

           

     (f)     The Consultant agrees and acknowledges that his breach of this
Agreement will cause irreparable damage to the Buyer which damage will be
difficult to determine and, in addition to any remedies the Buyer may have at
law for damages, the Buyer shall be entitled to injunctive relief.



            8.         Notices.  Any notice or other communication required or
permitted hereunder will be in writing and signed by the party so giving notice,
and shall be effective when personally delivered, one business day after
transmission if sent by overnight courier or by facsimile and appropriate
confirmation is received, or five days after being deposited in the United
States mail, as certified or registered mail, return receipt requested, first
class postage and fees prepaid, addressed as follows:



           

To Buyer at:

Host America Corporation
Two Broadway
Hamden, Connecticut 06518
Attention:          Geoffrey Ramsey, CEO & President
Facsimile No.:  (203) 230-8667

           

     

-3-

--------------------------------------------------------------------------------





           

with a copy to:

Berenbaum, Weinshienk & Eason, P.C.
370 17th Street, Suite 4800
Denver, Colorado 80202
Attention:          John B. Wills, Esq.
Facsimile No.:  (303) 629-7610

           

     

           

To the Seller at:

Advanced Refrigeration Control, Inc.
9309 Narnia Drive
Riverside, California 92503-5609
Attention:          Allan and Clare Schrum
Facsimile No.:  (909) 689-7287



or to such other address or facsimile number as any of the persons designated
above may have specified in a notice or communication duly given to the other
designated person as provided herein.



            9.         Assignability.   This Agreement shall be binding upon and
inure to the benefit of Buyer and its assigns and successors.  This Agreement
shall not be assignable by Consultant.



            10.       Entire Agreement.   This Agreement contains the entire
agreement between Consultant and Buyer with respect to the subject matter
hereof.



            11.       Waivers, Amendments and Further Agreements.   Neither this
Agreement nor any term or condition hereof may be waived, modified or amended in
whole or in part as against Buyer or Consultant except by written instrument
executed by each of the parties expressly stating that it is intended to operate
as a waiver, modification or amendment of this Agreement or the applicable term
or condition hereof.  Each of the parties hereto agrees to execute all such
further instruments and documents and to take all such further action as the
other party may reasonably require in order to effectuate the terms and purposes
of this Agreement.



            12.       Counterparts.   This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.



            13.       Governing Law.   This Agreement shall be construed and
interpreted according to Colorado law. The laws of other states shall be
disregarded notwithstanding any conflict of law or choice of law rules or
principles that might be operative in the absence of this Agreement to apply
Colorado law.



-4-

--------------------------------------------------------------------------------



            14.       Arbitration.   All disputes arising out of or related to
this Agreement will be settled by binding arbitration, to be conducted in
accordance with the provisions of this Section, including any claim that this
Agreement, or any part of it, is invalid, illegal, voidable, or void.  Any Party
may compel arbitration by notice to the other Parties.  The arbitration
proceedings shall be conducted by one arbitrator in Denver, Colorado, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association as then in effect.  The arbitrator’s decision will be final and
binding on the Parties and may be enforced in any court having jurisdiction. 
The Parties to the arbitration shall bear equally all expenses of arbitration;
provided, however, that each Party shall be responsible for its own attorney’s
fees, expert witness fees and photocopying charges.



            IN WITNESS WHEREOF, the parties hereto have executed or caused to be
executed this Agreement as of the date first above written.



                              

      

BUYER

                              

      

                              

      

                              

      

Buyer:

                              

      

                              

      

HOST AMERICA CORPORATION

                              

      

a Colorado corporation

                              

      

                              

      

                              

      

                              

      

By:       /s/ Geoffrey Ramsey                                        

                              

      

        Geoffrey Ramsey
       Its: CEO

                              

      

                              

      

                              

      

CONSULTANT

                              

      

                              

      

ALLAN E. SCHRUM

                              

      

                              

      

                              

      

By:       /s/ Allan E. Schrum                                          

                              

      

       Allan E. Schrum











[The remainder of this page is left intentionally blank]



-5-